Citation Nr: 0900509	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-28 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative joint disease with low back pain, 
(hereinafter a low back disability), prior to October 24, 
2006.

2.  Entitlement to a rating in excess of 40 percent disabling 
for a low back disability as of October 24, 2006. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO in Indianapolis, Indiana, which continued a noncompensable 
rating for low back pain and denied service connection for a 
mood disorder.  The veteran filed a timely notice of 
disagreement as to both issues.  An August 2005 rating 
decision increased the disability rating for low back pain to 
20 percent, effective December 29, 2003, the date of the 
claim.  A December 2006 rating decision increased the 
disability rating to 40 percent, effective October 24, 2006.  
Because the RO did not assign the maximum disability rating 
possible for the veteran's service-connected low back 
disability, the appeal for a higher evaluation remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

A June 2008 rating decision granted service connection for 
adjustment disorder with depression as secondary to chronic 
back pain, assigning an initial rating of 30 percent 
disabling.  The veteran has yet to express any disagreement 
with any element of this decision.  Because this grant of 
service connection for chronic adjustment disorder 
constitutes a full grant of the benefits sought as to that 
claim, it is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The veteran was scheduled for a videoconference hearing on 
November 19, 2008, but did not appear and has offered no 
statement of good cause for missing the hearing.  See 
38 C.F.R. § 20.702(d) (2008).  As such, the Board will 
proceed as if the request for hearing has been withdrawn.  
See id.




FINDINGS OF FACT

1.  Prior to May 6, 2004, the veteran's low back disability 
is manifested by range of motion of the lumbar spine of 
forward flexion to 50 degrees.

2.  As of May 6, 2004, the veteran's low back disability is 
manifested by range of motion of the lumbar spine of forward 
flexion to 30 degrees and no ankylosis.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 40 percent 
disabling, but no higher, is met as of May 6, 2004.  See 38 
U.S.C. § 1155, 5107(b); 38 C.F.R. § 4.71a, DC 5237.

2.  The schedular criteria for a rating higher than 40 
percent disabling as of May 6, 2004, for a low back 
disability are not met.  See 38 U.S.C. § 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2004 fully satisfied the duty to 
notify provisions for the elements two and three.  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187.  In order to satisfy the first Quartuccio element for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores 
and does not take the form prescribed in that case.  Failure 
to provide pre-adjudicative notice of any of the duty to 
notify elements is presumed to create prejudicial error, 
which the Secretary must show is non-prejudicial to the 
veteran.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007), 
cert. granted, 128 S. Ct. 2935 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary can show lack of prejudicial harm in 
three ways: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  Id. at 887-89; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (the list is not an exclusive 
list of ways that error may be shown to be non prejudicial).  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Sanders, 487 F.3d at 887-89; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the January 
2004 letter requested that the veteran provide evidence 
describing how his disability had worsened.  In addition, the 
veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of the 
January 2004, May 2004, and October 2006 VA examinations 
performed in association with this claim.  He discussed it 
during ongoing VA treatments between and after these 
examinations.  Also, a May 2008 letter described the types of 
evidence that would substantiate his claim.  While this 
letter was sent after initial adjudication of this claim, the 
veteran had over a month to submit additional evidence 
regarding this claim before the RO readjudicated it and 
issued a supplemental statement of the case (SSOC).  This 
readjudication, as well as veteran's actual knowledge of the 
requirements, shows that any failure to provide him with 
adequate first-element notice is not prejudicial.  See 
Sanders, 487 F.3d at 889; Vazquez-Flores, 22 Vet. App. 37; 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

As to the second element, the Board notes that the veteran is 
service-connected for a low back disability.  As will be 
discussed below, back disabilities are rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, DC 5237.  This is the only 
Diagnostic Code to rate this disability.  There is no single 
measurement or test that is required to establish a higher 
rating.  On the contrary, entitlement to a higher disability 
rating would be satisfied by evidence demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores, 22 Vet. App. 37.  

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores, 22 Vet. 
App. 37.  The Board notes that the ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and special 
monthly compensation.  See 38 C.F.R. Part 4.  Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  Id.  As such, notice to the 
veteran that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, 487 F.3d at 889.  

As to the fourth element, the January 2004 and May 2008 
letters did provide notice of the types of evidence, both 
medical and lay, including employment records, that could be 
submitted in support of his claim.  The Board readjudicated 
the veteran's case in June 2008 and issued the SSOC several 
years after the 2004 letter and over a month after the June 
2008 letter.  The SSOC cures any harm associated with a 
fourth-element notice error.  The Board finds that any fourth 
element error is non-prejudicial.  See Sanders, 487 F.3d at 
889; Vazquez-Flores, 22 Vet. App. 37.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores and, therefore, Quartuccio, 
are met and that the VA has discharged its duty to notify.  
See Quartuccio, 16 Vet. App. at 187.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
16 Vet. App. at 187.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was rescinded by the Secretary during the course 
of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  The veteran's Social 
Security Administration records are associated with the file.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims which are not now associated with the file.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran appropriate VA back examinations 
in January 2004, May 2004, and October 2006.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's disabilities since he 
was last examined.  See 38 C.F.R. § 3.327(a).  It is the 
objective symptoms of the disabilities that guide VA's 
assignment of a rating.  All these factors were completely 
addressed in the VA examinations and remain correct 
evaluations of the veteran's disabilities.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95, summary 
available at 60 Fed. Reg. 43186-01 (1995).  Because both pre- 
and post-examination VA treatment records comport with the 
diagnosis contained therein, the Board finds that no further 
action is needed.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.  Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  VA must 
consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board stages the ratings in 
this case.

The Board evaluates the veteran's claims for an increased 
rating of a low back disability under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 
4.71a, DC 5010-5237.  Ratings under this formula are made 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  As the veteran 
is consistently rated at least 20 percent disabled under the 
criteria listed in DC 5237, a rating under DC 5010, arthritis 
due to trauma, would not aid the veteran.  Ratings under that 
DC are capped at 20 percent, and because the symptoms that 
would qualify him for a rating under DC 5010 are the same 
symptoms rated under DC 5237, rating him separately under 
both codes would constitute the impermissible practice of 
pyramiding.  See 38 C.F.R. § 4.14 (2008).  Thus, the Board 
looks to the criteria in DC 5237 for ratings higher than that 
to determine if the veteran qualifies for a higher rating.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, DC 5010-5237.  A 40 percent disability rating 
is assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. Id.  A 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine. Id.  

A.  Prior to October 24, 2006

The RO granted service connection for the veteran's low back 
disability and assigned a disability rating of 20 percent, 
effective the date of claim, December 29, 2003.  

In a January 2004 VA examination, the examiner noted no 
active spasm and stated muscle strength in the back was 
normal.  On forward flexion of the lumbar spine, the 
veteran's range of motion was 0-50 degrees with pain at 50 
degrees.  Backward extension of the lumbar spine was 0-40 
degrees with pain at 40 degrees.  There was no guarding, but 
the veteran reported pain.  Also, there were no active 
spasms.  The examiner concluded, based on reviews of current 
lumbar spine x-rays, that there was no evidence of traumatic 
arthritis.

The May 6, 2004 VA examination report noted the veteran had 
forward flexion of the lumbar spine to 30 degrees, limited by 
pain.  Lumbar extension is to 20 degrees, lateral right to 35 
degrees, and lateral left to 30 degrees.  Rotation was 35 
degrees both ways.  The examiner noted palpable discomfort in 
the lower back and none in the neck.  There were no spasms, 
instability, edema, laxity, or fixed deformities.  The 
examiner reported that repetitive motion increased neck and 
lower back discomfort.  The examiner diagnosed the veteran as 
status post thoracic strain and degenerative disc disease of 
the lumbar spine, as shown in a 1998 MRI.  The examiner noted 
a January 2004 x-ray was normal.  The examiner noted no 
ankylosis.

As of May 6, 2004, range of motion testing has shown 
limitation of forward flexion of the thoracolumbar spine of 
30 degrees or less, which warrants assignment of a 40 percent 
rating.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy from disuse.  
38 C.F.R. § 4.45.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

The 2004 VA examiner noted no facial grimacing or guarding on 
the lumbar spine examination but noted that the veteran 
reported pain.  The Board has also considered the veteran's 
file, including his descriptions of the pain, his decreased 
mobility, problems lifting and carrying, and fatigue.  See 38 
C.F.R. §§ 4.40; 4.45.  While the veteran reports pain, there 
is no indication that he has any functional loss of movement.  
The Board concludes an increased rating under the provisions 
of sections 4.40 or 4.45 is unwarranted because there is no 
indication of additional disability beyond that reflected on 
range of motion measurements.  See 38 C.F.R. §§ 4.40; 4.45; 
4.71a, DC 5237; Johnston, 10 Vet. App. at 85; DeLuca, 8 Vet. 
App. at 206.  

Because the next higher rating of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine, a 
higher rating is not warranted under the provisions of 
sections 4.40 and 4.45 and further consideration of those 
sections is unwarranted.  See Johnston, 10 Vet. App. at 
85(when a claimant receives the maximum disability rating 
based on his symptomatology including ROM, it is unnecessary 
to consider sections 4.40 and 4.45).

The Board concludes the assignment of a 20 percent rating is 
correct as of December 29, 2003.  As of May 6, 2004, the date 
of the second VA spine examination, however, the veteran is 
entitled to a 40 percent rating due to the limitation of his 
range of motion to 30 degrees on lumbar forward flexion.  See 
38 C.F.R. § 4.71a, DC 5010-5237.  There is no indication of 
unfavorable ankylosis of the entire thoracolumbar spine in 
the May 2004 VA examination and thus, a rating higher than 40 
percent disabling cannot be granted.

B.  As of May 4, 2004

The Board has increased the disability rating for the 
veteran's low back disability to 40 percent disabling as of 
May 4, 2004.  Though the veteran contends the rating should 
be higher, the Board concludes a higher rating is not 
supported by the facts and evidence.

The October 2006 VA examination reflected the veteran had 
thoracolumbar forward flexion to 30 degrees with pain 
beginning at 5 and ending at 30.  His passive range of motion 
was to 20 degrees with pain throughout.  Resisted isometric 
movement was normal.  The report states the veteran has no 
ankylosis of either the cervical or thoracolumbar spine; due 
to this fact, an increased rating cannot be granted under the 
regulations.  38 C.F.R. § 4.71a, DC 5237 (unfavorable 
ankylosis of the entire thoracolumbar spine is required for a 
50 percent disability rating).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The veteran is evaluated 40 percent disabled, the 
rating assigned where forward flexion of the thoracolumbar 
spine is 30 degrees or less, with or without symptoms such as 
pain, stiffness, or aching.  38 C.F.R. § 4.71a, DC 5242.  In 
this case, range of motion testing has shown limitation of 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, but the next higher rating of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine, 
which has not been shown.  See id.  Accordingly, a higher 
rating is not warranted in this case under the provisions of 
sections 4.40 and 4.45 and further consideration is 
unwarranted.  See Johnston, 10 Vet. App. at 85(when a 
claimant receives the maximum disability rating based on his 
symptomatology including ROM, it is unnecessary to consider 
sections 4.40 and 4.45).

The Board also considers the veteran's disability under the 
alternative rating criteria for IVDS.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 6 (evaluate IVDS under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IVDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under section 4.25).  

Under DC 5243, effective September 26, 2003, a 10 percent 
evaluation is assigned for IVDS with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months; a 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note 1.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note 2.  

The October 2006 VA examination includes the first mention of 
incapacitation episodes in the file and states the veteran 
experienced about 7 incapacitating episodes over the last 12 
months.  There is no record these were prescribed by a 
doctor; rather, the veteran reported that certain movements 
caused incapacitation.  Because the rating criteria for IVDS 
require that the incapacitation be prescribed by a physician 
this evidence is not sufficient to support a rating under the 
IVDS criteria.  See 38 C.F.R. § 4.71a, Formula for Rating 
IVDS Based on Incapacitating Episodes, Note 1.

The Board does note that the facts of this case raise the 
issue of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b).  Section 3.321(b)'s purpose is to accord justice to 
veterans whose exceptional symptoms exceed the capacity of 
any relevant DCs to compensate him for his disability.  The 
rating schedule, however, will apply unless there are 
exceptional or unusual factors which render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet.App. 57, 
60 (1993).  The veteran's disability must be so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the schedular 
standards.  The October 2006 VA examination notes that the 
veteran has not worked for 2-5 years due to his lower back 
condition.  See Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008).  The evidence in this case does not support referral 
to the Compensation and Pension Service because the 
applicable DC adequately compensates the veteran for his 
disability.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008); VAOGCPREC 6-96, summary available at 61 Fed. Reg. 
66748-02, 66749 (1996).  

In this case, the Board notes the veteran appears to have 
significant problems with his back, such that he has been 
unable to work for several years.  The VA examiner noted 
moderate effects on chores, recreation, and traveling.  The 
examiner noted severe effects regarding shopping and exercise 
and that the disability prevents sports.  There are, however, 
no reports of any periods of hospitalization.  In addition, a 
disability rating itself is recognition that industrial 
capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 
361, 363; Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  
The veteran's symptoms, including pain and decreased range of 
motion are completely accounted for by, and do not exceed the 
rating capability of, the criteria in the applicable DC.  See 
Thun, 22 Vet. App. at 115, Fisher, 4 Vet.App. at 60.  Based 
on the evidence, the Board concludes that the facts of this 
case do not warrant referral to the Compensation and Pension 
Service for an extraschedular rating.  38 U.S.C. § 5107(b); 
see Barringer, 22 Vet. App. at 243-45; Thun, 22 Vet. App. at 
115-16; VAOGCPREC 6-96.

The Board has considered the veteran's claim and the medical 
evidence, but concludes the preponderance of the evidence is 
against granting a rating higher than 40 percent as of 
October 24, 2006, and thus, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. at 55.  

ORDER

Entitlement to a rating of 40 percent disabling, but no 
higher, for a low back disability as of May 6, 2004 is 
granted. 

Entitlement to a rating in excess of 40 percent disabling as 
of May 6, 2004, is denied.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


